MEMORANDUM OF UNDERSTANDING BY AND BETWEEN JET STREAM VOLTAGE, INC. AND KORE HOLDINGS, INC. This Memorandum of Understanding (the “MOU”) is entered into this 28th day of December, 2008, by and between Jet Stream Voltage, Inc. (“Jet Stream”), a Delaware corporation licensed to do and doing business in the State of Maryland, having itshead-quarters at 1990A Fairfax Road, Annapolis, Maryland 21401, and Kore Holdings, Inc. (“Kore”), a Nevada corporation, licensed to do and doing business in the states of Cali-fornia and Maryland, having its current business address at 10800 Balantre Lane, Poto-mac, Maryland 20854. W I T N E S S E T H: WHEREAS,Kore Holdings, Inc. desires to convey and transfer all of its wind-related assets held by Arcadian Renewable Power, Inc. (“Arcadian”), a Delaware cor-poration, and a wholly owned subsidiary of Kore in exchange for a twenty per cent stake in the preferred and common stock authorized by Jet Stream on the terms and conditions set forth in this MOU; and WHEREAS, Jet Stream possesses certain intellectual property, potential investor banking participants, and other valuable assets that it desires to develop, exploit, market, and operate profitably for and on behalf of its shareholders; and WHEREAS, Kore desires to endow Jet Stream and in accordance with the terms and conditions set forth in this MOU; NOW, THEREFORE, for the mutual promises, covenants, representations and warranties contained herein, and other valuable consideration, the timely receipt and suf-ficiency of which are hereby acknowledged, the parties agree as follows: 1.Representations and Warranties by Jet Stream.Jet Stream hereby makes the following representations and warranties to Kore: 1.1. Jet Stream is a corporation authorized by its Amended Certificate of Incorporation to issue ten thousand (10,000) shares of preferred stock and ten thousand (10,000) shares of common stock at no par value.No other shares, whether common stock or preferred stock, have been issued. 1.2Jet Stream’s Board of Directors consists of five (5) board seats of which, Kore will control three (3) board seats until Jet Stream achieves the stated financial goals which are set forth in section three (3) of this MOU. - 1 - 1.3Jet Stream was organized as a Subchapter C corporation under Title 26 of the United States Code.It is a cash basis taxpayer.Because Jet Stream was organized in December of 2008, it has no balance sheet for any years prior to the year ending December 31, 2008.Jet Stream has no debt and no contingent liabil-ities. 1.4Jet Stream is not a party to any lawsuit, administrative proceeding, litigation, demand, injunction, levy or attachment action or governmental investi-gation.Moreover, none of these events or proceedings is anticipated. 1.5Other than the aforementioned preferred shares to be issued to Kore pursuant to this MOU, no individuals or entities own or have subscribed to any shares, warrants, or options with respect to Jet Stream’s securities. 1.6Jet Stream is a Delaware Subchapter C corporation and has the right, power, and authority to enter into this Agreement. 1.7C.
